Name: Council Regulation (EC) No 1298/2000 of 8 June 2000 amending for the fifth time Regulation (EC) No 850/98 for the conservation of fishery resources through technical measures for the protection of juveniles of marine organisms
 Type: Regulation
 Subject Matter: fisheries
 Date Published: nan

 Avis juridique important|32000R1298Council Regulation (EC) No 1298/2000 of 8 June 2000 amending for the fifth time Regulation (EC) No 850/98 for the conservation of fishery resources through technical measures for the protection of juveniles of marine organisms Official Journal L 148 , 22/06/2000 P. 0001 - 0002Council Regulation (EC) No 1298/2000of 8 June 2000amending for the fifth time Regulation (EC) No 850/98 for the conservation of fishery resources through technical measures for the protection of juveniles of marine organismsTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Parliament(2),Having regard to the opinion of the Economic and Social Committee(3),Whereas:(1) Geographical and seasonal particularities render it appropriate that detailed rules for separator trawls or nets with a sorting grid to be used in shrimp fisheries should be established by Member States for fishing vessels flying their flag and registered in the Community. Article 25 of Regulation (EC) No 850/98(4) should therefore be amended.(2) Recent scientific advice indicates that quantities of sand eels within an area off the northeast coast of England and the east coast of Scotland are currently insufficient to support both fisheries upon them and the requirements of various species for which sand eels are a major component of their diet and that a closure of fisheries for sandeels in this area is therefore required.(3) Article 46 of Regulation (EC) No 850/98 should be redrafted to provide greater clarity with regard to its applicability.(4) Minimum sizes for a number of crustaceans and bivalve molluscs should be revised or introduced.(5) Regulation (EC) No 850/98 should therefore be amended,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 850/98 is hereby amended as follows:1. Article 25(2) shall be replaced by:"2. At the latest on 1 July 2002, a separator trawl or a trawl with a sorting grid shall be used to catch common shrimps and Aesop shrimps in conformity with detailed rules which Member States shall establish in accordance with Article 46. Such rules may be applicable only to nets towed by fishing vessels."2. The following Article shall be inserted after Article 29:"Article 29aRestrictions on fishing for sand eels1. During the years 2000, 2001 and 2002, it shall be prohibited to land or retain on board sand eels caught within the geographical area bounded by the east coast of England and Scotland, and a line sequentially joining the following coordinates:- the east coast of England at latitude 55 ° 30'N,- latitude 55 ° 30'N, longitude 1 ° 00'W,- latitude 58 ° 00'N, longitude 1 ° 00'W,- latitude 58 ° 00'N, longitude 2 ° 00'W,- the east coast of Scotland at longitude 2 ° 00'W.2. Before 1 March 2001 and again before 1 March 2002, the Commission will report to the Council on the effects of the provision contained in paragraph 1. On the basis of the said reports, the Commission may propose appropriate amendments to the conditions indicated in paragraph 1."3. Article 46(1) shall be replaced by the following:"1. Member States may take measures for the conservation and management of stocks:(a) in the case of strictly local stocks which are of interest solely to the Member State concerned; or(b) in the form of conditions or detailed arrangements designed to limit catches by technical measures:(i) supplementing those laid down in the Community legislation on fisheries; or(ii) going beyond the minimum requirements laid down in the said legislation;provided that such measures apply solely to fishing vessels flying the flag of the Member State concerned and registered in the Community or, in the case of fishing activities which are not conducted by a fishing vessel, to persons established in the Member State concerned."4. Annex XII shall be amended as follows:(a) "Carpetshell (Venerupis pullastra) 40 mm" shall be replaced by "Carpetshell (Venerupis pullastra) 38 mm",(b) "Hard clam (Callista chione) 5 cm" shall be replaced by "Hard clam (Callista chione) 6 cm",(c) "Razor clam (Ensis spp., Pharus legumen) 10 cm" shall be replaced by "Razor clam (Ensis spp) 10 cm",(d) "Bean solen (Pharus legumen) 65 mm" shall be inserted before "Whelk (Buccinum undatum)",(e) "Deepwater rose shrimp (Parapenaeus longirostirs) 22 mm (carapace length)" shall be added after "Crawfish (Palinurus spp.)"Article 2This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 8 June 2000.For the CouncilThe PresidentG. Oliveira Martins(1) OJ C 89 E, 28.3.2000.(2) Opinion delivered on 19 May 2000 (not yet published in the Official Journal).(3) OJ C 75, 15.3.2000, p. 34.(4) OJ L 125, 27.4.1998, p. 1. Regulation as last amended by Regulation (EC) No 2723/1999 (OJ L 328, 22.12.1999, p. 9).